DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/16/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6 – 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwaki et al. (WO 2006/129457) in view of Livingston et al. (US 3,925,214)
In regards to claim 1, Fujiwaki teaches water-based lubricating coating for solids and method of coating a solid surface particularly a die (mold) during forging, pressing, wire drawing, roll forming etc., such as hot and/or cold plastic working of metals [title, 0001, 0045].  The composition comprises 0.1 to 50% of C4-C12 straight or branched carboxylic acid or salt (a), 3-99.9% of solid film component such as aqueous organic acid salt, aqueous inorganic acid salt or a resin (b), lubricity agent such as oil, soap, metal soap such as sodium or potassium 
The solids component can be present in any suitable amount in the aqueous composition but is preferably present at 1 to 50% of solids content in water, thus allowing for 50 to 99% of water preferably [0043].  The seizure reducing agent d) such as organo molybdenum (organic molybdenum) meets the lipophilic agent limitation A2 of the claim, and is present in calculated amounts of from 0.05 to 35% based on the amount of aqueous composition, thus providing limitation A) of the claim.  The metal soap lubricity agent (c) such as sodium or potassium stearate is present in calculated amounts of 0.5 to 25% in the aqueous composition and meets the limitation C) of the claim.  The limitation B of the claims is not particularly recited. 
Livingston teaches lubricants for hot forming such as forging, pressing, wire drawing etc., which can be a water soluble (aqueous) composition similar to Fujiwaki (abstract).  The composition can comprise exfoliated vermiculite which is suitable for preventing galling of die surface (column 3 lines 32 – 36).  The vermiculate has a particle size of less than 150 microns or less than 75 microns or less than 50 microns in size (column 4 lines 37 – 44).  The vermiculite is present in aqueous composition in amounts of from 0.1 to 30% and meets the limitation of layered clay mineral B1 and thus the limitation B of the claim (column 5 lines 22 – 36).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the vermiculite particles of Livingston and in the recited amounts in the composition of Fujiwaki, as both compositions are similarly drawn to wire drawing, pressing, 
The ratio C/(A+B) of the claims is overlapped.  Strictly using the lower limits of A, B and C according to Fujiwaki and Livingston, C/(A+B) is 0.5/1.5=0.33, at the upper limits, C/(A+B) is calculated as 25/65=0.38, which are within the claimed range.  While Fujiwaki teaches agent a) is an acid or salt including salts of organic or inorganic acid or a resin, the salts of inorganic acids are not particularly required, and thus the water soluble salts of inorganic acids are not required.  Since the same lipophilic agent of the claims is taught, the solubility parameter of the compound would be expected to be similar.
In regards to claim 3, Fujiwaki and Livingston combined teach the composition having sodium stearate or potassium stearate as previously stated.
In regards to claim 6, Fujiwaki and Livingston combined teach the composition.  Since the carrier particle B2 is a combination of lipophilic component A and the layered clay mineral B1, the component B2 of the claim is taught, and the amount of component A (at 0.05 to 35% in the aqueous composition) in the carrier (A+B1=1.5 to 65%) overlaps the claimed range, or can be from 30 to 50% when calculated based on the lower and upper ranges.  
In regards to claim 7, Fujiwaki and Livingston combined teach the composition wherein the vermiculate has an average particle size of less than 50 microns (m) which overlaps the claimed range.
In regards to claim 8, Fujiwaki and Livingston combined teach the composition which can comprise water soluble organic salt or water soluble resin as a component a) in amounts of from 0.1 to 50% in the solid composition (or a calculated amount of 0.05 to 25% in the aqueous composition) as previously stated, and which meets the limitation of the binder.
In regards to claim 9, Fujiwaki and Livingston combined teach the composition which is used as a coating of a metal surface and which comprises a suitable amount of water or particularly from 50% or higher as previously stated.
In regards to claim 10, Fujiwaki and Livingston combined teach the composition for surface treating (coating).  Fujiwaki teaches surface treating of a die and metal material [0045].
In regards to claim 11, Fujiwaki and Livingston combined teach method of coating and the composition for coating having the claimed ingredients and amounts as previously stated.  Fujiwaki teaches applying of water-based film to the solid surface [0046].
In regards to claim 12, Fujiwaki and Livingston combined teach the method and composition for coating as previously stated.  Fujiwaki teaches pretreatment of surface prior to applying the coating composition such as with shot blasting with hydrochloric acid, etc., thus providing a chemical treatment [0046].
In regards to claims 16, 24, Fujiwaki and Livingston combined teach the composition having the claimed ingredients as previously discussed.
Claims 1, 3, 6 – 12, 16, 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwaki et al. (WO 2006/129457) in view of Komiyama et al. (US 2003/0130139)
In regards to claim 1, Fujiwaki teaches water-based lubricating coating for solids and method of coating a solid surface particularly a die (mold) during forging, pressing, wire drawing, roll forming etc., such as hot and/or cold plastic working of metals [title, 0001, 0045].  The composition comprises 0.1 to 50% of C4-C12 straight or branched carboxylic acid or salt (a), 3-99.9% of solid film component such as aqueous organic acid salt, aqueous inorganic acid salt or a resin (b), lubricity agent such as oil, soap, metal soap such as sodium or potassium 
The solids component can be present in any suitable amount in the aqueous composition but is preferably present at 1 to 50% of solids content in water, thus allowing for 50 to 99% of water preferably [0043].  The seizure reducing agent d) such as organo molybdenum (organic molybdenum) meets the lipophilic agent limitation A2 of the claim, and is present in calculated amounts of from 0.05 to 35% based on the amount of aqueous composition, thus providing limitation A) of the claim.  The metal soap lubricity agent (c) such as sodium or potassium stearate is present in calculated amounts of 0.5 to 25% in the aqueous composition and meets the limitation C) of the claim.  The limitation B of the claims is not particularly recited. 
Komiyama teaches coating composition for plastic working of metals similar to Fujiwaki [0015].  The composition can comprise water and water soluble inorganic salt and smectite clay mineral in ratios 1:1 to 1:0.01 [0009].  Other additive is lubricating component present at from 1 to 70% in the composition comprising water soluble inorganic salt and smectite mineral [0011].  Thus, the coating composition (absent of water) comprises smectite in calculated amounts of from about 0.01 to 50%, and the water soluble inorganic salt in amounts of from 50 to 99.99% in the absence of the lubricating component.  
The smectite meets the limitation B1 of the claim.  The water-soluble inorganic salt can be salts of sulfuric acid (i.e., sulfates) of cations such as amines and alkali metals [0036].  Amine sulfate and alkali sulfate (excluding sodium and potassium salts) such as lithium sulfates appear to meet the limitation of carrier particles of B2 of the claim.  The lubricant component includes limitation A1 to A3 of the claims.  The composition can optionally comprise solid lubricant such as mica which also meets the limitation B1 of the claims [0040].  Thus, when the ingredients of Komiyama are used in the composition of Fujiwaki, the component B will be present in major amounts which would provide C/A+B that overlaps the claimed range.
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the ingredients of Komiyama and in the recited amounts in the composition of Fujiwaki, as Komiyama teaches ingredients useful for plastic working compositions similar to Fujiwaki.
In regards to claim 3, Fujiwaki and Komiyama combined teach the composition having sodium stearate or potassium stearate as previously stated.
In regards to claim 6, Fujiwaki and Komiyama combined teach the composition which allows the amount of carrier particles to be present in major amounts of 50% or higher in the composition (absent of water) and thus would provide the claimed ratio.
In regards to claim 7, Fujiwaki and Komiyama combined teach the composition.  Kimiyama teaches the smectite having particle size of approximately 1 nm thick and diameter of from 20 to 40 nm [0033]. 
In regards to claim 8, Fujiwaki and Komiyama combined teach the composition which can comprise water soluble organic salt or water soluble resin as a component a) in amounts of from 0.1 to 50% in the solid composition (or a calculated amount of 0.05 to 25% in the aqueous composition) as previously stated, and which meets the limitation of the binder.
In regards to claim 9, Fujiwaki and Komiyama combined teach the composition which is used as a coating of a metal surface and which comprises a suitable amount of water or particularly from 50% or higher as previously stated.
In regards to claim 10, Fujiwaki and Komiyama combined teach the composition for surface treating (coating).  Fujiwaki teaches surface treating of a die and metal material [0045].
In regards to claim 11, Fujiwaki and Komiyama combined teach method of coating and the composition for coating having the claimed ingredients and amounts as previously stated.  Fujiwaki teaches applying of water-based film to the solid surface [0046].
In regards to claim 12, Fujiwaki and Komiyama combined teach the method and composition for coating as previously stated.  Fujiwaki teaches pretreatment of surface prior to applying the coating composition such as with shot blasting with hydrochloric acid, etc., thus providing a chemical treatment [0046].
In regards to claims 16, 21 – 24, Fujiwaki and Komiyama combined teach the composition having the claimed ingredients as previously discussed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Fujiwaki and Livingston combined do not teach the claimed ratio C/(A+B) which is critical for demonstrating unexpected results.  The references provide ratios of as low as 0.007 to as high as 10.67 which fails to demonstrate criticality of the claimed range of from 0.05 to 0.5.  To demonstrate criticality of the claimed range, applicants provided a declaration by Dr. Oshita, dated 10/26/2020.  Applicant has also provided a new declaration by Dr. Kenichiro Oshita, dated 04/16/2021 for demonstrating criticality of the claimed range.  The 
The inventive examples relied upon for demonstration of criticality of the claimed range and for unexpected results is not commensurate in scope with the claims. 
The inventive examples do not appear to provide the solid content ratio of (A+B+C)/solids at 75% to 97% since the compositions of the examples are present at 850g with about 30% of water which provides about 600g of solids, while A+B+C only add up to about 145g in several of the examples.
Therefore, applicants have failed to provide inventive examples that are commensurate in scope with the claims for demonstrating criticality of the claimed range and unexpected results sufficient to rebut the case of obviousness.
Applicants should consider amending the claims to recite A, B and C to be present in the amounts used in the inventive examples to make the scope commensurate.  Applicants should also amend the specification and provide a substitute declaration with legible tables for support of critical and unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771